Citation Nr: 0530790	
Decision Date: 11/16/05    Archive Date: 11/30/05

DOCKET NO.  03-22 816	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under the provisions of 38 U.S.C. § 1318.

3.  Entitlement to accrued benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

S. Bush, Associate Counsel


INTRODUCTION

The veteran served on active duty in the United States Navy 
from September 1968 to September 1970.  He died in May 2002.  
The appellant is the veteran's surviving spouse.  

The appellant filed a claim of entitlement to service 
connection for cause of the veteran's death, DIC benefits and 
entitlement to accrued benefits June 2002.  

Clarification of issues on appeal

The death claim

On her Application for Dependency and Indemnity Compensation, 
Death Pension and Accrued Benefits by a Surviving Spouse or 
Child (Including Death Compensation if Applicable) [VA Form 
21-534] which was submitted in June 2002, the appellant 
checked the "yes" box when asked if she was claiming that the 
cause of the veteran's death was due to service.  The RO 
denied the claim of entitlement to service connection for the 
cause of the veteran's death in an October 2002 rating 
decision.  The appellant filed a notice of disagreement with 
that decision in January 2003, a May 2003 statement of the 
case (SOC) addressed the issue, and the appellant completed 
an appeal of this issue with a timely submission of a 
substantive appeal (VA Form 9) in July 2003.  Accordingly, 
that issue is before the Board and will be addressed on the 
merits below.  



The DIC and accrued benefits claims

With respect to the claims of DIC and entitlement to accrued 
benefits, these issues were initially adjudicated by the RO 
in a March 2003 rating decision.  [The March 2003 rating 
decision erroneously stated that the issue of entitlement to 
accrued benefits "remains denied," though it had not 
previously been adjudicated by the RO.]  The appellant 
submitted a form in April 2003 requesting Decision Review 
Officer (DRO) review of the death claim; however, no 
indication with disagreement as to the March 2003 denial of 
DIC and accrued benefits was made at that time.  The above-
referenced May 2003 SOC erroneously addressed accrued 
benefits, even though a notice of disagreement with the March 
2003 rating decision had not yet been submitted by the 
appellant.  

In August 2003, the appellant submitted a statement making 
arguments in support of her "appeals."  Additionally, the 
appellant's representative submitted a statement in October 
2003 discussing the appellant's entitlement to DIC benefits.  
The Board construes these to be notice of disagreements with 
the March 2003 rating action which denied entitlement to DIC 
and to accrued benefits.  See EF v. Derwinski, 1 Vet. App. 
324, 326 (1991) [VA's statutory duty to assist means that VA 
must liberally read all documents or oral testimony submitted 
to include all issues presented]; Douglas v. Derwinski, 2 
Vet. App. 103, 109 (1992) [VA is obligated to consider all 
issues reasonably inferred from the evidence of record].  No 
valid SOC has been issued with regards to these issues; the 
March 2003 SOC was issued prematurely.  See 38 U.S.C.A. 
§ 7105 (West 2002); see also Archbold v. Brown, 9 Vet. App. 
124, 130 (1996) [pursuant to 38 U.S.C.A. § 7105(a), the 
filing of a notice of disagreement initiates appellate review 
in the VA administrative adjudication process, and the 
request for appellate review is completed by the claimant's 
filing of a substantive appeal after a statement of the case 
is issued by VA].  

The issues of entitlement to DIC and accrued benefits are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, DC.

The Board additionally observes that it does not view the 
death claim as being inextricably intertwined with either the 
DIC claim or the accrued benefits claim.  See Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991) [two or more issues 
are inextricably intertwined if one claim could have 
significant impact on the other]; see also Timberlake v. 
Gober, 14 Vet. App. 122, 134-35 (2000).  That is, the outcome 
of the death claim is not dependent upon the outcome of the 
other two issues.  In particular, 38 U.S.C. §§ 1310 and 1318 
contemplate different criteria for eligibility for 
entitlement to VA benefits.  Accordingly, the Board will 
address the death claim on the merits while deferring action 
on the remaining two issues pending the procedural 
development  described in the REMAND portion of this 
decision.


FINDINGS OF FACT

1.  The veteran died in May 2002 at the age of 52.  The cause 
of death was heart failure due to rapid atrial fibrillation.  
Drug abuse was suspected as a precipitating cause.

2.  At the time of the veteran's death, service connection 
was in effect for the following disabilities: post-traumatic 
headaches, evaluated as 50 percent disabling; seizure 
disorder secondary to head trauma, evaluated as 20 percent 
disabling; residuals of left median and ulnar nerve injury, 
evaluated as 20 percent disabling; a third degree burn scar 
on the left posterior thigh, evaluated as 20 percent 
disabling; and lumbosacral strain with mild limitation of 
motion, evaluated as 10 percent disabling.  A combined 80 
percent disability rating was assigned.

3.  The medical evidence of record does not indicate or even 
suggest that a relationship exists between the veteran's 
service-connected disabilities and his death.


CONCLUSION OF LAW

Service connection for the cause of the veteran's death is 
not warranted. 38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 
3.312 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant is seeking entitlement to service connection 
for the cause of the veteran's death.  She contends, in 
substance, that the veteran's death was a result of his 
service-connected disabilities. 

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  One of the issues on appeal 
will then be analyzed and a decision rendered.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (the VCAA) [codified as amended at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107].  The VCAA eliminated 
the former statutory requirement that claims be well 
grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  Regulations 
implementing the VCAA have been enacted.  See 66 Fed. Reg. 
45,630 (Aug. 29, 2001) [codified as amended at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a) (2005)].  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  The VCAA is 
accordingly applicable to this case.  See Holliday v. 
Principi, 14 Vet. App. 280 (2000) [the Board must make a 
determination as to the applicability of the various 
provisions of the VCAA to a particular claim].  

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of the issue has proceeded in accordance 
with the provisions of the law and regulations.

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2005).  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United 
States Court of Appeals for Veterans Claims (the Court) 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.
Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claims.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
[a letter from VA to an appellant describing evidence 
potentially helpful to the appellant but not mentioning who 
is responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2005).  In this case, the appellant was notified 
by the May 2003 statement of the case (SOC) of the pertinent 
law and regulations, of the need to submit additional 
evidence on her claim, and of the particular deficiencies in 
the evidence with respect to her claim.    

More significantly, a letter was sent to the appellant dated 
July 30, 2002 which was specifically intended to address the 
requirements of the VCAA.  That letter informed the appellant 
of the elements required to establish a claim from service 
connection for the cause of the veteran's death (injury, 
disease or other event in service, cause of death, and a 
relationship between the two).  See the July 2002 VCAA 
letter, page 1.  The letter also detailed what type of 
evidence would assist in substantiating her claim, in 
particular (but not limited to) medical evidence.  See id.

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. § 
5103 (West 2002); 38 CFR § 3.159(b)(1) (2005).  The July 2002 
letter informed the appellant that VA would "make reasonable 
efforts to help you get evidence necessary to support your 
claim.  We will try to help you get such things as medical 
records, employment records, or records from other Federal 
agencies."  See the July 2002 VCAA letter, page 3.

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. 
§ 3.159(b)(1) (2005).  The July 2002 letter informed the 
appellant: "If there are private medical records that would 
support your claim, you can complete, sign and return the 
enclosed VA Form 21-4142, Authorization for Release of 
Information, and we will request those records for you."  
See the July 2002 letter, page 2.  The July 2002 letter 
emphasized: "You must give us enough information about your 
records so that we can request them from the person or agency 
who has them.  It's still your responsibility to make sure 
these records are received by us."  See the July 2002 
letter, page 3.

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2005).  The July 2002 letter requested the 
following: "Tell us about any additional information or 
evidence that you want us to try to get for you.  Send us the 
evidence we need as soon as possible."  The Board believes 
that this request complies with the requirements of 38 C.F.R. 
§ 3.159 (b) in that it informed the appellant that she could 
submit or identify evidence other than what was specifically 
requested by the RO.

The Board finds that the July 2002 letter properly notified 
the appellant of the information, and medical or lay 
evidence, not previously provided to VA that is necessary to 
substantiate the claim, and it properly indicated which 
portion of that information and evidence is to be provided by 
the appellant and which portion VA would attempt to obtain on 
behalf of the appellant.  

The Board notes that July 2002 letter expressly notified the 
appellant that she had one year to submit the requested 
information and/or evidence, in compliance with 38 U.S.C.A. § 
5103(b).  The Board additionally notes that the fact that the 
appellant's claim was adjudicated by the RO in October 2002, 
prior to the expiration of the one-year period following the 
July 2002 notification of the appellant of the evidence 
necessary to substantiate her claim, does not render the RO's 
notice invalid or inadequate.  The recently Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 107, 117 Stat. 2651, ___ 
(Dec. 16, 2003), made effective from November 9, 2000, 
specifically addresses this issue and provides that nothing 
in paragraph (1) of 38 U.S.C.A. § 5103 shall be construed to 
prohibit VA from making a decision on a claim before the 
expiration of the one-year period referred to in that 
subsection.

In this case, the July 2002 VCAA letter sent to the 
appellant, although requesting a response within thirty days,  
expressly notified her that she had one year to submit the 
requested information and/or evidence, in compliance with 38 
U.S.C.A. § 5103(b).  That one year period has since elapsed.  

Review of the record reveals that the appellant was provided 
notice of the VCAA in July 2002, prior to the initial 
adjudication of her claim in October 2002.   

Based on this procedural history, the Board finds that the 
appellant was notified properly of her statutory rights.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2005).   

The Board finds that reasonable efforts have been made to 
assist the appellant in obtaining evidence necessary to 
substantiate her claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  In particular, the RO has obtained the 
veteran's death certificate and reports of private medical 
treatment, which will be discussed below.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the VCAA.  

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2005).  The appellant and her representative have been 
accorded the opportunity to present evidence and argument in 
support of her claim.  The appellant opted for a personal 
hearing on her July 2003 substantive appeal.  The appellant 
was scheduled to appear for a Travel Board hearing in 
November 2003.  However, she failed to report for this 
hearing, and she has since provided no explanation for her 
failure to report.  Her hearing request, therefore, is deemed 
withdrawn.  See 38 C.F.R. §§ 20.702(d); 20.704(d) (2005).

Accordingly, the Board will proceed to a decision on the 
merits as to the issue on appeal.



1.  Entitlement to service connection for the cause of the 
veteran's death.

Relevant law and regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2005). 

For certain chronic disorders, to include cardiovascular-
renal disease, including hypertension, service connection may 
be granted if the disease becomes manifest to a compensable 
degree within one year following separation from service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 
3.307, 3.309 (2005).

Notwithstanding the lack of evidence of disease or injury 
during service, service connection may still be granted if 
all of the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  See 
38 C.F.R. § 3.303(d) (2005).

Service connection - cause of death

In order to establish service connection for the cause of the 
veteran's death, the medical evidence must show that 
disability incurred in or aggravated by service either caused 
or contributed substantially or materially to cause death.  
38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2005).

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  The issue involved will be 
determined by exercise of sound judgment, without recourse to 
speculation, after a careful analysis has been made of all 
the facts and circumstances surrounding the death of the 
veteran, including, particularly, autopsy reports.  38 C.F.R. 
§ 3.312(a) (2005).

The service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312(b) (2005).

A contributory cause of death is inherently one not related 
to the principal cause.  In determining whether the service-
connected disability contributed to death, it must be shown 
that it contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death.  It is not sufficient to show that 
it casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. § 
3.312(c)(1) (2005); see also Gabrielson v. Brown, 7 Vet. App. 
36, 39 (1994).

Generally, minor service-connected disabilities, particularly 
those of a static nature or not materially affecting a vital 
organ, would not be held to have contributed to death 
primarily due to unrelated disability.  In the same category 
there would be included service-connected disease or injuries 
of any evaluation (even though evaluated as 100 percent 
disabling) but of a quiescent or static nature involving 
muscular or skeletal functions and not materially affecting 
other vital body functions.  38 C.F.R. § 3.312(c)(2) (2005).

Service-connected diseases or injuries involving active 
processes affecting vital organs should receive careful 
consideration as a contributory cause of death, the primary 
cause being unrelated, from the viewpoint of whether there 
were resulting debilitating effects and general impairment of 
health to an extent that would render the person materially 
less capable of resisting the effects of other disease or 
injury primarily causing death.  Where the service-connected 
condition affects vital organs as distinguished from muscular 
or skeletal functions and is evaluated as 100 percent 
disabling, debilitation may be assumed.  38 C.F.R. § 
3.312(c)(3) (2005).

Factual background

During service, the veteran was hospitalized in August 1969 
for burns to the left upper leg; he also was involved in an 
automobile accident in August 1969, incurring a laceration on 
the forehead.  Service connection for a burn scar of the left 
thigh and for chronic lumbosacral strain was granted in a 
June 1974 RO decision.  Service connection was subsequently 
granted for headaches in a January 1991 RO decision; for a 
seizure disorder in a May 1998 RO decision; and for a left 
median and ulnar nerve injury in an April 1999 rating 
decision.  In a September 2000 RO decision, the veteran was 
granted a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).  

Medical reports in the record  demonstrate that the veteran 
has a decades-long history of heroin dependence.  A July 1998 
VA Compensation and Pension examination report indicted "His 
main problem has been heroin dependence over 23 years." 

The veteran was admitted to a hospital emergency room on 
April 22, 2002 due to "unresponsiveness".  "Drug use" was 
listed as a possible exacerbating factor.  
An April 25, 2002 consultation report indicated "still using 
drugs."  He died in the hospital in early May 2002 at the 
age of 52.  The cause of death was heart failure due to rapid 
atrial fibrillation.  Other significant conditions listed on 
the death certificate as contributing to but not resulting in 
the underlying cause of death were hypertension and end stage 
renal disease.  None of the veteran's service-connected 
disabilities was mentioned in the terminal hospitalization 
report.

At the time of the veteran's death, service connection was in 
effect for the following disabilities: post-traumatic 
headaches, evaluated as 50 percent disabling; seizure 
disorder secondary to head trauma, evaluated as 20 percent 
disabling; residuals of left median and ulnar nerve injury, 
evaluated as 20 percent disabling; a third degree burn scar 
on the left posterior thigh, evaluated as 20 percent 
disabling; and lumbosacral strain with mild limitation of 
motion, evaluated as 10 percent disabling.  A combined 80 
percent disability rating was assigned.

Analysis

The appellant seeks service connection for the cause of the 
veteran's death.  In substance, she contends that his 
service-connected disabilities somehow caused or contributed 
to the cause of the veteran's death.  

At the outset of its discussion, the Board observes that the 
appellant has not contended, nor does the evidence of record 
in any way suggest, that the veteran's death is directly 
related to his service decades earlier.  Rather, she contends 
that the veteran's service-connected disabilities were 
somehow responsible for his death.  
Moreover, a review of the evidence does not suggest that 
cardiovascular-renal disease was present in service or during 
the one year presumptive period after service.  The veteran's 
service medical records are pertinently negative for any 
cardiovascular disease.  The medical evidence has not 
suggested a direct relationship between the veteran's heart 
failure and his military service; indeed, a long post-service 
history of intravenous drug abuse has been referenced.  
Accordingly, the Board's inquiry will be directed to the 
question of the relationship, if any, between the veteran's 
service-connected disabilities and his death.

In order to establish service connection for the cause of 
death, there must be (1) evidence of death; (2) a service-
connected disability; and (3) medical evidence of a nexus 
between the service-connected disability and death.  Cf. 
Hickson v. West, 12 Vet. App. 247, 253 (1999).  Here, element 
(1) is obviously met.  In addition, element (2) is satisfied.  
The crucial matter is element (3), medical nexus.

Neither the terminal hospitalization report or the death 
certificate referred to the veteran's service-connected 
disabilities (back problems, headaches, seizure disorder, 
left median and ulnar nerve injury or burn scar).  The Board 
views this as competent medical evidence against the 
appellant's claim of entitlement to service connection for 
the cause of the veteran's death.  As has been described in 
the factual background above, the veteran's principal health 
problem was his decades-long history of heroin abuse.  This 
appears to have been the cause if his admission to the 
hospital in April 2002.   

[The Board observes in passing that the appellant does not 
appear to claim that the veteran's drug abuse is related to 
his military service.  In any event, it is well established 
that service connection may not be granted for death 
resulting from drug abuse.  See 38 U.S.C.A. §§ 105, 1110 
(West 2002); 38 C.F.R. §§ 3.1(n), 3.301(c) (2005).  With 
respect to alcohol and drug abuse, Section 8052 of the 
Omnibus Budget Reconciliation Act (OBRA) of 1990, Pub. L. No. 
101-508, § 8052, 104 Stat. 1388, 1388- 351, prohibits, 
effective for claims filed after October 31, 1990, payment of 
compensation for a disability that is a result of a veteran's 
own alcohol or drug abuse.]

Moreover, a thorough review of the medical treatment records 
does not indicate that any health care provider made any 
connection between the veteran's service-connected 
disabilities and his death.  This is also significant 
evidence.  See Forshey v. West, 12 Vet. App. 71, 74 (1998), 
aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. 
Cir. 2002) [the definition of evidence encompasses "negative 
evidence" which tends to disprove the existence of an alleged 
fact, i.e., the lack of evidence is itself evidence].  
 

There is no competent medical evidence to the contrary.  In 
fact, in a February 2003 statement, the appellant herself 
acknowledged she knew she did not have evidence to prove 
"[the veteran] died of service-related injury or disease."  

The only evidence in the appellant's favor is her own 
statements to the effect that she believes that the veteran's 
service-connected disabilities somehow caused his death.  It 
is now well established, however, that as a lay person 
without medical training she is not competent to opine on 
medical matters.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-5 (1992); see also 38 C.F.R. § 3.159 (a)(1) [competent 
medical evidence means evidence provided by a person who is 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions].  The appellant's 
statements are accordingly entitled to no weight of probative 
value.

As has been discussed in connection with the VCAA above, the 
appellant has been accorded ample opportunity to provide 
crucial medical nexus evidence.  She has not done so.  See 
38 U.S.C.A. § 5107(a) [it is the claimant's responsibility to 
support a claim for VA benefits].

In short, there is no competent medical evidence which 
supports the appellant's contentions to the effect that any 
of the veteran's service-connected disabilities caused or 
contributed to the cause of his death.  There is competent 
medical evidence to the contrary.  A preponderance of the 
evidence is therefore against the claim.  Element (3) has not 
been met, and the appellant's claim fails on that basis.  The 
benefit sought on appeal is accordingly denied.


ORDER

Service connection for the cause of the veteran's death is 
denied.

REMAND

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under the provisions of 38 U.S.C. § 1318.

3.  Entitlement to accrued benefits.

As was discussed in the Introduction above, the issues of 
entitlement to DIC and accrued benefits were initially 
adjudicated and denied by the RO in a March 2003 rating 
decision.  The May 2003 SOC erroneously addressed accrued 
benefits, even though notice of disagreement with the March 
2003 rating decision had not yet been submitted by the 
appellant.  

In August 2003 and October 2003, the appellant and her 
representative submitted statements which can be interpreted 
a notices of disagreement as to the March 2003 rating action.  
See EF and Douglas,  both supra.  A SOC has yet to be issued 
with regards to these two claims.

In Manlincon v. West, 12 Vet. App. 238 (1999), the Court held 
that where a notice of disagreement is filed but a SOC has 
not been issued, the Board must remand the claim to the 
agency of original jurisdiction so that a SOC may be issued.

The Board therefore remands these issues to the Veterans 
Benefits Administration (VBA) for the following action:

After taking any evidentiary and 
procedural development which it deems 
to be appropriate, VBA should issue a 
SOC pertaining to the issues of 
entitlement to DIC and accrued 
benefits.  In connection therewith, the 
appellant and her representative should 
be provided with appropriate notice of 
her appellate rights.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



______________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


